DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0177514 in view of Gimbert et al. (First-principles investigation of the magnetic anisotropy and magnetic properties of Co/Ni(111) superlattices, PHYSICAL REVIEW B 86, 184407 (2012)).

Re claim 1, Lee teaches a magnetic tunnel junction pillar (100, fig1, [39]) for use in spin-transfer torque magnetic random access memory comprising: 

Lee does not explicitly show M1/M2 form a superlattice structure consists of alternating monolayers of M1 and M2 and M2 is a second magnetic metal selected from the group consisting of nickel (Ni), rhodium (Rh), iridium (Ir), rhenium (Re) and alloys thereof.
Gimbert teaches monoatomic layer alternation of Co/Ni superlattice with small magnetic domains and high storage density (page 184407-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with Gimbert to use a Co/Ni superlattice structure to achieve small magnetic domains and high storage density and avoid the use of heavy elements like Pt and Pd which are responsible for high spin-orbit coupling (Gimbert, page 184407-1).
Re claim 2, Lee teaches the magnetic tunnel junction pillar of Claim 1, wherein the second magnetic free layer (122, fig1, [49]) is present beneath the first magnetic free layer (128, fig1, [49]).
Re claim 3, Lee teaches the magnetic tunnel junction pillar of Claim 1, wherein the non-magnetic layer is composed of an amorphous non-magnetic material ([49]).
Re claim 4, Lee teaches the magnetic tunnel junction pillar of Claim 1, wherein the first magnetic free layer has a BCC 001 texture (128 as CoFeB, fig1, [70]), and the second magnetic free has a FCC 111 texture (122 as Co/Ni (111) superlattice).
Re claim 5, Lee teaches the magnetic tunnel junction pillar of Claim 1, further comprising a tunnel barrier layer (130, fig1, [46]) located on a surface (top surface of 128, fig1) of the first magnetic free layer opposite a surface of the first magnetic free layer (bottom surface of 128, fig1) that forms an 
Re claim 6, Lee teaches the magnetic tunnel junction pillar of Claim 5, further comprising a bottom electrode (110, fig1, [77]) in direct physical contact with a surface (bottom surface of 122, fig1) of the second magnetic free layer, and a top electrode (150, fig1, [78]) located above the magnetic reference layer.
Re claim 15, Lee teaches a method of improving the performance of spin-transfer torque magnetic random access memory, the method comprising: 
providing a magnetic tunnel junction (MTJ) pillar (100, fig1, [39]) that includes a multilayered magnetic free layer structure (120, fig1, [39]) including a first magnetic free layer (128, fig1, [45]) and a second magnetic free layer (122, fig1, [45]) separated by a non-magnetic layer (126, 124  or relaxing layer between 122 and 128, fig1, [66]), wherein the second magnetic free layer is composed of a M1/M2 multilayered structure (122, fig3, [58]), and the second magnetic free layer is formed prior to forming the first magnetic free layer (fig1, 6A, and 6B, [108]), wherein M1 is a first magnetic metal selected from the group consisting of cobalt (Co) ([58]), iron (Fe) and alloys thereof.
Lee does not explicitly show M1/M2 form a superlattice structure consists of alternating monolayers of M1 and M2 and M2 is a second magnetic metal selected from the group consisting of nickel (Ni), rhodium (Rh), iridium (Ir), rhenium (Re) and alloys thereof.
Gimbert teaches monoatomic layer alternation of Co/Ni superlattice with small magnetic domains and high storage density (page 184407-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Gimbert to adjust the thickness of M1 and M2 and use a Co/Ni superlattice structure to achieve small magnetic domains and 
Re claim 16, Lee teaches the method of Claim 15, wherein the first magnetic free layer has a BCC 001 texture (128 as CoFeB, fig1, [70]), and the second magnetic free layer has a FCC 111 texture (122 as Co/Ni (111) superlattice).
Re claim 17, Lee teaches the method of Claim 15, wherein the non-magnetic layer is composed of an amorphous non-magnetic material ([49]).
Re claim 18, Lee teaches the method of Claim 15, wherein the second magnetic free layer (122, fig1, [45]) is on a surface of a bottom electrode (top surface of 110, fig1, [77]).
Re claim 19, Lee teaches the method of Claim 15, further comprising forming a top electrode (150, fig1, [78]) above the first magnetic free layer (128, fig1, [45]).
Re claim 20, Lee teaches the method of Claim 15, wherein the MTJ pillar further includes a tunnel barrier (130, fig1, [46]) located on a surface (top surface of 128, fig1) of the first magnetic free layer, and a magnetic reference layer (140, fig1, [39]) located on the tunnel barrier.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0177514 in view of Yamamoto et al. (Scanning tunneling microscope observation and magnetic anisotropy of molecular beam epitaxy-grown Fe/Pt superlattices with (111) and (001) orientations, Journal of Applied Physics 95, 7285 (2004)).

Re claim 21, Lee teaches a magnetic tunnel junction pillar (100, fig1, [39]) for use in spin-transfer torque magnetic random access memory comprising: 

Lee does not explicitly show wherein the second magnetic free layer is composed of a M1/M2 superlattice structure, wherein M1 is a first magnetic metal selected from the group consisting of iron (Fe) and alloys thereof, and M2 is a second magnetic metal selected from the group consisting of platinum (Pt), palladium (Pd), nickel (Ni), rhodium (Rh), iridium (Ir), rhenium (Re) and alloys thereof.
Yamamoto teaches monoatomic layer alternation of Fe/Pt superlattice with large perpendicular anisotropy and polar Kerr rotation formed with low growth temperature (Yamamoto, page 184407-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Yamamoto to adjust the thickness of M1 and M2 and use a Fe/Pt superlattice structure to achieve large perpendicular anisotropy and polar Kerr rotation formed with low growth temperature (Yamamoto, page 7285).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812